369 U.S. 657 (1962)
BEST
v.
CITY OF TOLEDO.
No. 1048, Misc.
Supreme Court of United States.
Decided May 14, 1962.
APPEAL FROM THE SUPREME COURT OF OHIO.
James W. Cowell for appellant.
Louis R. Young and Lewis W. Combest for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.